DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 03 January 2022, claims 9 and 13 are cancelled, claims 23 and 24 are new that are sufficiently supported by the specification and do not contain new matter, and claims 11 and 14-24 remain pending in the application.
The 112(a) rejections are overcome by the amendments. New in this Office Action are 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 11, 14-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (TW 2011/37185 A) in view of Schwake (US 2006/0024577 A1). Hereinafter referred to as Brooks and Schwake, respectively.
Regarding claim 11, Brooks discloses a nonaqueous electrolyte liquid for an alkaline earth metal secondary battery (“liquid metal salt as described herein in an electrochromic device” paragraph 25), the nonaqueous electrolyte liquid comprising:

an alkaline earth metal cation (“M may be any metal that is a metal of the main group (s region or p region), d region metal or f region metal in any oxidation state” paragraph 52), another organic molecule (“neutral ligand L” paragraph 67), and an anion (“counter anion X” paragraph 51), wherein the alkaline earth metal cation, the another organic molecule, and the anion are included in an alkaline earth metal salt to be dissolved in the nonaqueous solvent (“the liquid metal salt of the present invention further comprises a negatively charged ligand Y represented by the formula (B): [MLY]X, wherein [MLY] is a cationic complex and X is Counter anion” paragraph 21 where “dissolve the metal salt in a coordinating solvent” paragraph 85),
wherein the another organic molecule is coordinated to the alkaline earth metal cation in the alkaline earth metal salt (“Weakly coordinating neutral ligands will coordinate (bound) with metal ions only in the absence of competing solvent molecules” paragraph 43), 
the another organic molecule is an acetonitrile molecule (“L is acetonitrile” paragraph 73), and
the neutral organic molecule is ligand-exchanged with the another organic molecule in the nonaqueous solvent (“weakly coordinating neutral ligand is a ligand that can be displaced by a coordinating solvent molecule” paragraph 43).
Brooks does not disclose wherein the neutral organic molecule is a carbonic acid ester, a carboxylic acid ester, a phosphoric acid ester, or a sulfonic acid ester.

Therefore, it would have been obvious for a person of ordinary skill in the art to modify the neutral organic molecule of the solvent of the electrolyte liquid of Brooks in view of Schwake wherein the neutral organic molecule is a carbonic acid ester, a carboxylic acid ester, a phosphoric acid ester, or a sulfonic acid ester in order to lower the conductivity of the electrolyte liquid due to the higher viscosity of the neutral organic molecule while increasing the dissociating effect of the alkaline earth metal salt, guaranteeing maintained good mobility and increasing the mobility of the alkaline earth metal salt in the electrolyte liquid. 
Regarding claim 14, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the alkaline earth metal cation is a magnesium cation (Brooks paragraph 52 “magnesium”).
Regarding claim 15, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the neutral organic molecule is a carbonic acid ester (Schwake [0013] “ethylene carbonate, propylene carbonate … butylene carbonate … diethyl carbonate, ethyl methyl carbonate”).
Regarding claim 16, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the neutral organic molecule is propylene carbonate (Schwake [0013] “propylene carbonate).
Regarding claim 17, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the anion is at least one selected from the group consisting of Cl-, Br-, I-, BF4-, PF6-, AsF6-, SbF6-, SiF6-, ClO4-, AlCl4-, FSO3-, CF3SO3-, C4F9SO3-, [N(FSO2)2]-, [N(CF3SO2)2]-, [N(C2F5SO2)2]-, [N(FSO2)(CF3SO2)2]-, CF3BF3-, C2F5BF3-, and CB11H12- (Brooks paragraph 79 “hexafluorophosphate, tetrafluoroborate, …”).
Regarding claim 18, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 17 above, and wherein the anion is at least one selected from the group consisting of PF6-, FSO3-, [N(FSO2)2]-, [N(CF3SO2)2]-, ]-, [N(C2F5SO2)2]-, and CB11H12- (Brooks paragraph 79 “hexafluorophosphate”).
Regarding claim 19, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein:

the carbonic acid ester is one selected from the group consisting of butylene carbonate, vinylene carbonate, fluoroethylene carbonate, 4,5-difluoroethylene carbonate, 4,4,4-trifluoroethylene carbonate, fluoromethyl ethylene carbonate, trifluoromethyl ethylene carbonate, 4-fluoropropylene carbonate, 5-fluoropropylene carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl isopropyl carbonate, and derivatives thereof (Schwake [0013] “ethylene carbonate, … butylene carbonate”).
Regarding claim 20, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein:
the neutral organic molecule is the carboxylic acid ester (Schwake [0013] where “γ-valerolactone” is a carboxylic acid ester), and
the carboxylic acid ester is one selected from the group consisting of γ-valerolactone, γ-caprolactone, ε-caprolactone, α-acetolactone, methyl acetate, propyl acetate, methyl propionate, ethyl propionate, propyl propionate, butyl propionate, and derivatives thereof (Schwake [0013] where “γ-valerolactone”).
Regarding claim 23
Regarding claim 24, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, and wherein the neutral organic molecule has a larger donor number than that of the acetonitrile molecule (“ethylene carbonate, propylene carbonate, γ-butyrolactone, γ-valerolactone, butylene carbonate, … diethyl carbonate, ethyl methyl carbonate, trimethyl phosphate” Schwake [0013] where this list of disclosed compounds has an inherent donor number that is greater than the donor number of acetonitrile, which is 14.1).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (TW 2011/37185 A) in view of Schwake (US 2006/0024577 A1) as applied to claim 11 above, and further in view of Yanagida et al (US 2005/0233222 A1). Hereinafter referred to as Yanagida.
Regarding claim 21, modified Brooks discloses all of the limitations for the nonaqueous electrolyte liquid as set forth in claim 11 above, but does not disclose wherein:
the neutral organic molecule is the phosphoric acid ester, and the phosphoric acid ester is one selected from the group consisting of, tributyl phosphate, trifluoroethyl phosphate, tritolyl phosphate, and derivatives thereof.
However, Yanagida discloses a nonaqueous electrolyte liquid for a secondary battery (“non-aqueous electrolyte for secondary batteries” [0011]) comprising a nonaqueous solvent containing a neutral organic molecule (“phosphoric ester compound.” [0013]), a metal salt (“lithium salt having an oxalate complex as an anion” [0014]), and another organic molecule that is an acetonitrile molecule (“non-aqueous solvents generally used … acetonitrile” [0022]). Yanagida teaches wherein the neutral organic molecule is the phosphoric acid ester, and the phosphoric acid ester is one selected from the group consisting of, tributyl phosphate, 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the neutral organic molecule of modified Brooks in view of Yanagida wherein the neutral organic molecule is the phosphoric acid ester, and the phosphoric acid ester is one selected from the group consisting of, tributyl phosphate, trifluoroethyl phosphate, tritolyl phosphate, and derivatives thereof as the phosphoric acid ester has a low viscosity and good self-extinguishing properties that prevents reduction on the negative electrode of the secondary battery during initial charging, and therefore improves the charge-discharge characteristics of the secondary battery.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (TW 2011/37185 A) in view of Abe et al (US 2013/0071733 A1). Hereinafter referred to as Brooks and Abe, respectively.
Regarding claim 22, Brooks discloses a nonaqueous electrolyte liquid for an alkaline earth metal secondary battery (“liquid metal salt as described herein in an electrochromic device” paragraph 25), the nonaqueous electrolyte liquid comprising:
a nonaqueous solvent (“inert coordinating solvent” paragraph 40) containing a neutral organic molecule (“coordinating solvent molecule (ie, a solvent molecule having a donor atom)” paragraph 43); and
an alkaline earth metal cation (“M may be any metal that is a metal of the main group (s region or p region), d region metal or f region metal in any oxidation state” paragraph 52), another organic molecule (“neutral ligand L” paragraph 67), and an anion (“counter anion X” paragraph 51), wherein the alkaline earth metal cation, the another organic molecule, and the anion are included in an alkaline earth metal salt to be dissolved in the nonaqueous solvent (“the liquid metal salt of the present invention further comprises a negatively charged ligand Y represented by the formula (B): [MLY]X, wherein [MLY] is a cationic complex and X is Counter anion” paragraph 21 where “dissolve the metal salt in a coordinating solvent” paragraph 85),
wherein the another organic molecule is coordinated to the alkaline earth metal cation in the alkaline earth metal salt (“Weakly coordinating neutral ligands will coordinate (bound) with metal ions only in the absence of competing solvent molecules” paragraph 43), 
the another organic molecule is an acetonitrile molecule (“L is acetonitrile” paragraph 73), and
the neutral organic molecule is ligand-exchanged with the another organic molecule in the nonaqueous solvent (“weakly coordinating neutral ligand is a ligand that can be displaced by a coordinating solvent molecule” paragraph 43).

the neutral organic molecule is the sulfonic acid ester, and the sulfonic acid ester is one selected from the group consisting of methyl methane sulfonate, ethyl methane sulfonate, methyl ethane sulfonate, propyl methane sulfonate, 2- methoxyethyl methane sulfonate, 2,2,2-trifluoroethyl methane sulfonate, phenyl methane sulfonate, methyl benzene sulfonate, and derivatives thereof.
However, Abe discloses a nonaqueous electrolyte liquid for a secondary battery (“nonaqueous electrolytic solution … and an electrochemical element” [0032]) that comprises a nonaqueous solvent containing a neutral organic molecule (“Other nonaqueous solvents used in the present invention suitably include … S==O bond-containing compounds …” [0154]), a metal salt (“electrolyte salt” [0063]), and another organic molecule that is an acetonitrile molecule (“Other nonaqueous solvents used in the present invention suitably include … acetonitrile, …” [0154] where “The nonaqueous solvents described above are used usually in a mixture” [0159]). Abe teaches wherein the neutral organic molecule is the sulfonic acid ester, and the sulfonic acid ester is one selected from the group consisting of methyl methane sulfonate, ethyl methane sulfonate, methyl ethane sulfonate, propyl methane sulfonate, 2- methoxyethyl methane sulfonate, 2,2,2-trifluoroethyl methane sulfonate, phenyl methane sulfonate, methyl benzene sulfonate, and derivatives thereof (“sulfonic esters having a cyclic structure or an unsaturated group, such as … 2-propinyl methanesulfonate, butane-1,4-diyl dimethanesulfonate, pentane-1,5-diyl dimethanesulfonate, propane-1,2-diyl dimethanesulfonate, butane-2,3-diyl dimethanesulfonate, methylene methanedisulfonate and the like, … selected from vinyl sulfones, such as divinyl sulfone, 1,2-bis(vinylsulfonyl)ethane, bis(2-vinylsulfonylethyl)ether and the like” 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the neutral organic molecule of the nonaqueous electrolyte liquid for the secondary battery of Brooks in view of Abe wherein the neutral organic molecule is the sulfonic acid ester, and the sulfonic acid ester is one selected from the group consisting of methyl methane sulfonate, ethyl methane sulfonate, methyl ethane sulfonate, propyl methane sulfonate, 2- methoxyethyl methane sulfonate, 2,2,2-trifluoroethyl methane sulfonate, phenyl methane sulfonate, methyl benzene sulfonate, and derivatives thereof in order to improve the secondary battery electrochemical characteristics in a further broader temperature range from low temperature to high temperature by the sulfonic acid ester slowly reacting on the negative electrode of the secondary battery during initial charge so that a coating film having a high strength is formed on the negative electrode without too much depositing, and by a specific synergistic effect by combining the neutral organic molecule, the metal salt, and the another organic molecules, promoting a smooth absorbing and releasing of the metal salt cation on the negative electrode.

Response to Arguments
Applicant’s arguments with respect to claim 11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721